
	
		I
		111th CONGRESS
		1st Session
		H. R. 2957
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Space (for
			 himself, Mr. Gene Green of Texas, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  National Health Service Corps Scholarship and Loan Repayment
		  Programs.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Health Access Act of
			 2009.
		2.Reauthorization
			 of National Health Service Corps Scholarship and Loan Repayment
			 ProgramsSubsection (a) of
			 section 338H of the Public Health Service Act (42 U.S.C. 254q) is amended to
			 read as follows:
			
				(a)Authorization of
				appropriationsFor the
				purposes of carrying out this subpart, there are authorized to be
				appropriated—
					(1)for fiscal year 2010, $432,000,000;
					(2)for fiscal year
				2011, $518,400,000;
					(3)for fiscal year
				2012, $622,080,000;
					(4)for fiscal year
				2013, $746,496,000; and
					(5)for fiscal year
				2014,
				$895,795,200.
					.
		
